EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shirin Bozorgui on February 17, 2021.

The application has been amended as follows: 

49. (Currently amended) The anatomical model of claim 35 wherein the artificial gallbladder comprises a plurality of simulated anatomical structures arranged and configured to simulate actual human anatomy; the plurality of simulated anatomical structures comprising a simulated gallbladder connected to a simulated cystic duct, a simulated common hepatic duct connected to a simulated common bile duct, a simulated cystic artery, and a simulated common hepatic artery connected to and branching into a simulated right hepatic artery and a simulated left hepatic artery.  
50. (Currently amended) The anatomical model of claim 49 wherein the artificial gallbladder is attached to the flat inner surface of the artificial fascia layer with selectively-placed attachments inside a perimeter around the plurality of simulated anatomical structures.  
simulated gallbladder comprises a solid or hollow bulbous structure molded from silicone or thermoplastic elastomer; the gallbladder being a light green or yellow [[in]] color to simulate bile.  
52. (Currently amended) The anatomical model of claim 49 wherein the simulated cystic duct, simulated common hepatic duct, and simulated common bile duct are made of silicone or thermoplastic elastomer that [[are]]is dyed [[in]] a light green color.  
53. (Currently amended) The anatomical model of claim 49 wherein the simulated cystic duct, simulated common hepatic duct, and simulated common bile duct are solid or hollow tubular structures.  
54. (Currently amended) The anatomical model of claim 49 wherein the simulated cystic artery, simulated common hepatic artery, simulated right hepatic artery, and simulated left hepatic artery are made of silicone or thermoplastic elastomer that [[are]]is dyed [[in]] a red color.  
55. (Currently amended) The anatomical model of claim 49 wherein the simulated cystic artery, simulated common hepatic artery, simulated right hepatic artery, and simulated left hepatic artery are solid or hollow tubular structures.  
56. (Currently amended) The anatomical model of claim 49 wherein one or more of the simulated gallbladder, simulated cystic duct, simulated common hepatic duct, and simulated common bile duct comprise one or more simulated gallstones; each of the one or more simulated gallstones having a small bead-like structure made of plastic.  
simulated cystic duct, simulated common hepatic duct, and simulated common bile duct.  
60. (Currently amended) The anatomical model of claim 35 wherein the artificial fascia layer is made of silicone or thermoplastic elastomer that is partially translucent, clear, or dyed [[in]] a 
61. (Currently amended) The anatomical model of claim 35 wherein the artificial peritoneum layer is made of silicone or thermoplastic elastomer that is partially translucent, clear, or dyed [[in]] a 


Reasons for Allowance
The reasons for allowance were set forth in the Office Action mailed April 6, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715